Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 11 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected product, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/17/2022.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because Drawings 2a-2c appear to be pictures of glass samples taken over writing to show differences in the samples however it is unclear if the words themselves are to be of record as dated by the original specification.  The description of said figures does not indicate how the writing itself is of record or to be interpreted for the purpose of examination. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
The drawings are not of sufficient quality to permit examination. Accordingly, replacement drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to this Office action. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.
Applicant is given a shortened statutory period of TWO (2) MONTHS to submit new drawings in compliance with 37 CFR 1.81. Extensions of time may be obtained under the provisions of 37 CFR 1.136(a) but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133). Failure to timely submit replacement drawing sheets will result in ABANDONMENT of the application.


Specification
Content of Specification
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters.
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM: The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.77(b)(5) and MPEP § 608.05. See also the Legal Framework for Electronic Filing System posted on the USPTO website (https://www.uspto.gov/sites/default/files/documents/2019LegalFrameworkPES.pdf) and MPEP § 502.05
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page ( 37 CFR 1.52(b)(3) ). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i) - (p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72 (b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).
(m) SEQUENCE LISTING: See 37 CFR 1.821 - 1.825 and MPEP §§ 2421 - 2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.
The disclosure is objected to because of the following informalities: The specification contains a variety of recitations in parentheses.  It is unclear if these are intended to be embodiments, examples of materials, fully included in the specification, or references.  Clarification is required.  
The use of the term “Chemstar 1376N vacuum pump” , which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore, the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites a method for fining glass in the preamble however the steps involve “at least one fining sequence” thus for the purpose of this examination the entire method for fining glass is interpreted to have at least one “fining sequence” however what is interpreted as a “sequence” is unclear. Sequence may mean that there is an order to recitations.  In present claim 1, the entirety of the method is open-ended by stating “comprising” and the “at least one fining sequence” is open-ended by reciting comprising.  The surface of the molten glass is not differentiated thus there is no required sequence of steps claimed in the “at least one fining sequence”
The term “substantially” in claim  7 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what density of bubbles, or size or any unit of quantity is deemed as “substantially bubble free”.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 6-8, is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Concoulas et al. (US 4195982).
	Regarding claim 1, Concoulas discloses a method for fining molten glass, comprising:
subjecting a surface of molten glass to at least one fining sequence comprising subjecting the surface of the molten glass to a sub-atmospheric pressure P2 (Col 3; lines 54-56) and subjecting the surface of the molten glass to a super-atmospheric gas pressure P1 In pressurized chamber 13.
Giving the claims the broadest reasonable interpretation in view of the specification sequence as recited in claim 1may mean that there is an order to recitations.  In present claim 1, the entirety of the method is open-ended by stating “comprising” and the “at least one fining sequence” is open-ended by reciting comprising.  The surface of the molten glass is not differentiated thus there is no required sequence of steps claimed in the “at least one fining sequence”
Regarding claim 6, Concoulas discloses argon or helium gasses which are considered an inert gas, or other gas that is non-reactive with the molten glass (Col 2; lines 46-47)
Regarding claim 7, Concoulas discloses producing a substantially bubble-free glass see at least claim 1.
Regarding claim 8, Concoulas discloses a silica glass , at least claim 7.

Claim(s) 1 and 6-8, is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Cornellius et al. (US 5108477).
	Regarding claim 1, Cornellius discloses a method for fining molten glass comprising subjecting the molten glass to a vacuum (claims 1c/11) and subjecting the molten glass to a super atmospheric gas pressure (claim 1d)
Regarding claim 6, Cornellius discloses an inert gas (Col 3; line 53) inert is considered  non-reactive with the molten glass.
Regarding claim 7, Cornellius discloses the glass void free (at least Col 5; line 67) thus substantially bubble-free glass.
Regarding claim 8, Cornellius discloses a phosphate glass, a borate glass, a silicate glass (Col 2; lines 34-37)

Claim(s) 1-3 and 7-8 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Wang et al. (US 20190284077).
Regarding claim 1, Wang discloses a method for fining molten glass (see at least title, abstract, Fig 1), comprising subjecting a surface of molten glass to at least one fining sequence comprising subjecting the surface of the molten glass to a sub- atmospheric pressure followed by subjecting the surface of the molten glass to a super- atmospheric gas pressure [0019].
Regarding claim 2, Wang discloses the sub-atmospheric pressure is in the vacuum range of 10 to 760, or for example 100 Torr thus overlapping claim 2 of the sub-atmospheric pressure range of 10-1000 mTorr.
MPEP 2131.03 states Prior Art which teaches a range within, overlapping or touching the claimed range anticipated if the prior art range discloses the claimed range with “sufficient specificity”.
Regarding claim 3 Wang discloses the sub-atmospheric pressure is present for a time of 30 minutes thus overlapping with the claimed range of 10 to 300 minutes of claim 3. 
MPEP 2131.03 states Prior Art which teaches a range within, overlapping or touching the claimed range anticipated if the prior art range discloses the claimed range with “sufficient specificity”.
Regarding claim 7, the refined glass is considered substantially bubble-free, see also [0009]
Regarding claim 8, Wang discloses silicate glass [0009].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to 
Regarding claims 4 and 5, Wang discloses the vessels 16 and 18 may be alternated between vacuum refining and while one vessel is discharging to a downstream vessel the discharging vessel may be at a super-atmospheric state [0019]  It would be obvious to one of ordinary skill in the art to determine the optimum super-atmospheric pressure as motivated by discharging the refined glass at the desired rate while maintaining the refining attributes for the time necessary until the vessel may be used for vacuum refining again.
It would have been obvious to one having ordinary skill in the art to have determined the optimum value of a cause effective variable such as [spray droplet size] through routine experimentation in the absence of a showing of criticality in the claimed size. In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). 
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to above, and further in view of Concoulas above.
Regarding claim 6, Wang is silent about the gas used for a super-atmospheric pressure.  It would be obvious to one skilled in the art to use an inert gas as taught by Concoulas or another non-reactive gas with the glass as motivated by not changing the composition of the refined glass being discharged.

Claim(s) 8 is alternatively rejected and claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to above, and further in view of Ropp (US 4087511).
	Regarding claim 8-10, Wang dos not list all the glasses of claims 8-9.  Wang discloses the refining method may be used on any glass composition known by one skilled in the art as taught by Wang [0009] 
Ropp discloses all of the glass compositions of present claims 8-9 thus it would be obvious to one of ordinary skill in the art to use them in the refining method of Wang as motivated by removing bubbles.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 3731226 phosphate, silicate, germate glasses for use in lasers.
US20060266080 103
US 20210292209 low pressure fining of 100-200 torr [0028], claim 20 10-20 minutes
US20200299179 reducing below atmosphere in vacuum fining to control bubble diameter 10-20 minutes at least [0119]
Wang (for examiner: motivation to alter to avoid foaming [0020])
US 20190284078 multiple vacuum refining
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966. The examiner can normally be reached Monday-Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindelang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/Primary Examiner, Art Unit 1741